Citation Nr: 9905949	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  97-17 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability, to include a fracture.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an original rating greater than 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied service connection 
for tinnitus and a right leg fracture, and granted service 
connection and assigned a 10 percent disability evaluation 
for PTSD.  The veteran filed a timely appeal to those 
determinations.

The April 1997 rating decision also denied entitlement to 
service connection for diabetes mellitus, a heart disorder, 
and disabilities of the digestive system, all as due to 
exposure to herbicides.  While the veteran filed a notice of 
disagreement as to those denials, he did not file a 
substantive appeal.  Moreover, said issues were withdrawn 
during the veteran's July 1997 personal hearing.

The issue of entitlement to an evaluation greater than 10 
percent for PTSD is the subject of a remand section of this 
decision.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has residuals of a right leg fracture or other 
right leg disability related to active service.

2.  The veteran currently has tinnitus related to active 
service.



CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998). 

2.  The veteran's claim of entitlement to service connection 
for a right leg disability, to include residuals of a 
fracture, is not well grounded.  38 C.F.R. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be established for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Moreover, when a veteran who has served 
for ninety days or more after December 31, 1946, manifests, 
to a degree of 10 percent or more within one year of 
separation from service, certain chronic disorders, such as 
arthritis, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that the claim is "plausible" or 
"probable" is required for the claim to be well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 9 
Vet. App. 341 (1996) (adopting the definition of a well-
grounded claim as set forth by the United States Court of 
Veterans Appeals (Court) in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

This burden may not be met by merely presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Epps, supra; Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Service 
connection generally requires medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus 
or link between the claimed in-service disease or injury and 
the disability.  See Epps, supra; Caluza, supra; Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

In addition, establishment of a well-grounded claim may be 
shown under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the applicable case law of the Court, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette, 8 Vet. App. at 77-78; King v. Brown, 5 Vet. App. 
19, 21 (1993).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps, 9 Vet. App. at 345; Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).

A.  Right Leg Disability

The veteran contends that he broke his right leg shortly 
after entry into active service, when he struck it against a 
truck tailgate.  He claims to suffer from constant numbness 
and pain, and states that he had to take a different job due 
to right leg pain.

The veteran's February 1968 induction examination is silent 
as to a right leg disability.  August 1968 clinical records 
reveal complaints of right leg and knee pain, following the 
striking of the knee against a truck 5 days previously.  An 
Ace bandage and oil of wintergreen were prescribed.  No 
diagnosis was rendered.  January 1969 clinical records show 
that the veteran injured his right knee while wrestling.  An 
Ace bandage and ice wrap were prescribed, as were crutches.  
Again, no diagnosis was provided.  Remaining service medical 
records, to include September 1969 discharge and August 1971 
Army National Guard enlistment examinations, are silent as to 
a right leg disability.

A private dispensary case card dated in May 1970 shows 
complaints of right knee swelling, and reported that the 
veteran had injured his right knee while in the Army.  A 
hotpack was prescribed.  Examination revealed no evidence of 
swelling.  No diagnosis was rendered.

During VA examination in February 1996, the veteran 
complained of chronic right leg pain with numbness, which had 
continued for approximately 1 month.  He had not sought 
treatment.  X-ray examination of the right tibia and fibula 
revealed normal bones and articulations, no acute fracture or 
dislocation, and no abnormal soft tissue calcification.  The 
impression was of a normal right lower leg.  The diagnosis 
was right tibia fracture, by history.

A statement from a private physician, Roy D. Upton, M.D., 
dated in June 1997, reported that the veteran's current 
diagnoses included chronic right knee pain since service.  
However, various treatment records from Dr. Upton and the 
Baptist East Hospital, Louisville, Kentucky, dated from March 
1992 to January 1996, are silent as to complaints and 
diagnosis of, or treatment for, right knee or leg pain.

During his July 1997 hearing, the veteran testified that 
during active service, he jumped out of the "tower" and 
struck the back of "the deuce and a quarter" with his right 
knee, which turned blue.  He further testified that "I know 
they gave me a shot of morphine for it and I laid up almost a 
month over there."  The veteran added that X-rays were taken 
and he was casted and placed on crutches for about 30 days, 
although he returned to riding shotgun in the interim.  He 
testified that subsequent to his discharge from active 
service, he was treated by two doctors in Springfield, 
Kentucky, for his right knee, but that both physicians were 
deceased and the records unavailable.  The veteran also 
testified that he was currently being treated by "Dr. 
Sweet" for his right knee.  He reported that he currently 
suffered from severe pain and arthritis in his right knee, 
which was treated with painkillers.

Review of the evidence of record with respect to the 
veteran's claim of entitlement to service connection for a 
right leg disability, to include a fracture, clearly reveals 
that the missing element is competent medical evidence of a 
current disability.  The Court has recently held that:

A service-connection claim generally must 
be accompanied by evidence that 
establishes that the claimant currently 
has the claimed disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(absent 'proof of a present disability[,] 
there can be no valid claim'); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Degmetich v. Brown, 104 
F.3d 1328, 1331-32 (1997) (implicitly 
rejecting appellant's contention that 
Rabideau and Brammer, both supra, and 
Caluza, infra, be overruled).

See Brock v. Brown, 10 Vet. App. 155, 160 (1997).  The Board 
has given careful consideration to the claims of the veteran 
in support of his contention that he currently has from a 
right leg disability which is etiologically related to active 
service.  However, the only evidence that the veteran 
currently suffers from this disorder consists of his own 
contentions on appeal.  Even if the Board were to assume that 
the veteran currently suffers from the aforementioned 
disorder, there is also no competent medical evidence of 
record which causally relates a right leg disability, to 
include a fracture, to the veteran's active duty service.  
Hence, there is no medical evidence of the required nexus or 
link to service.  See Caluza, 7 Vet. App. at 506; Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit, 5 Vet. App. at 
93.  

Despite the veteran's insistence that he currently suffers 
from a right leg disability which is etiologically related to 
service, the Board would note that while the veteran, as a 
lay person, is competent to report symptomatology (i.e., 
pain), it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Hence, the 
cited lay opinion is not competent evidence of a current 
disability.  While the Board believes that the veteran is 
sincere in his contentions, the record clearly does not show 
current medical evidence of a right leg disability, to 
include a fracture, related to service.  Thus, the Board is 
constrained to find the veteran's claim of entitlement to 
service connection for this disability to be not well 
grounded.

Where, as here, the veteran fails to submit supportive 
medical evidence where the determinative issue involves 
medical causation, the claim is not well grounded and ". . . 
VA has no duty to assist the appellant in developing his 
claim, or, for that matter, to adjudicate the claim."  
Franzen v. Brown, 9 Vet. App. 235, 238 (1996), citing Shogren 
v. Brown, 7 Vet. App. 14, 16 (1994).

Moreover, the Board is aware of no circumstances in this 
matter that would put VA on notice that relevant evidence may 
exist, or could be obtained, that, if true, would make this 
claim "plausible."  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Robinette, 8 Vet. App. at 77-78.  
The veteran is instructed that submission of a competent 
medical opinion which relates a current right leg disability 
to his active duty service would make his claim of 
entitlement to service connection for a right leg disability, 
to include a fracture, well grounded.

The veteran has stated that he was told by a VA physician 
that she could "see deterioration in my knees, by the way I 
walked and bent down."  However, a statement about what a 
doctor told a lay claimant does not constitute the required 
medical evidence for a well-grounded claim.  Franzen, 9 Vet. 
App. at 238.

B.  Tinnitus

The veteran contends that during active service he suffered 
from acoustic trauma from exposure to gunfire, grenades, and 
mortar attacks, which has caused a constant ringing in the 
ears that requires background noise to mask the disability.

The veteran's service medical records, to include his 
February 1968 enlistment and September 1969 discharge 
examinations, are completely silent as to complaints and 
diagnosis of, or treatment for, tinnitus.

The veteran was afforded a VA audiological examination in 
February 1996, during which he complained of tinnitus since 
1968, due to noise exposure during active service.  He 
reported that his tinnitus often caused difficulty in 
sleeping, as well as difficulty in understanding.  The 
examining physician reported that tinnitus began to occur in 
1968, related to gunfire, and that the tinnitus was 
bilateral, constant, high-pitched, fluctuated from medium to 
loud, was annoying, and caused difficulties in sleeping and 
in understanding.

During his July 1997 hearing, the veteran testified that he 
complained of ringing in his ears many times during active 
service, but did not have any entries in his service medical 
records to show such complaints.  He also testified that his 
tinnitus never went away, and that he first noticed it 
following in-service exposure to gunfire.  The veteran also 
testified that he currently worked at General Electric (GE) 
as a press operator, and worked on an assembly line at GE 
prior to that.  His wife testified that the veteran had to be 
surrounded by noise constantly due to the ringing in his 
ears, sometimes to the point of playing the television set 
loudly at night. 

The Board has given careful consideration to the credible 
statements presented by the veteran and his wife in support 
of the claim for service connection for tinnitus. A review of 
the record discloses that the veteran served in Vietnam and 
consequently it can be assumed that he was exposed to a 
certain degree of acoustic trauma. The veteran has given a 
history of continuity of tinnitus since his service in 
Vietnam. Tinnitus is condition about which lay  testimony is 
competent. Further, the VA examiner who conducted the 
examination in February 1996 accepted the veteran's account 
of having tinnitus since 1968, or during military service. 
Given the above evidence, and resolving the benefit of the 
doubt in the veteran's favor, service connection for tinnitus 
is warranted. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a right leg disability, 
to include residuals of a fracture, is denied.


REMAND

The veteran contends that the current 10 percent disability 
evaluation assigned for his service-connected PTSD does not 
reflect the present severity of that disorder because he had 
his "whole life turned upside down because of Vietnam."

During his most recent VA examination in September 1997, the 
veteran gave a long history of longstanding alcohol abuse and 
dependence.  He reported that he was currently drinking until 
he would pass out.  He estimated that he drank two fifths of 
bourbon daily.  The Axis I diagnoses were:  alcohol abuse and 
dependence, chronic and continuing; substance-abuse-induced 
mood disorder; and history of PTSD.  The examiner concluded 
that the veteran's "principle medical problem at the present 
time as well as his principle emotional problem appears to be 
that of chronic alcohol abuse and dependence."  He added 
that "[t]here may be some PTSD symptoms evident, but they 
are clearly shrouded in this alcoholic haze."  Also, because 
the veteran was not currently sober, "[i]t is difficult if 
not impossible to separate out the symptoms related to 
alcoholism and the symptoms which may relate to an underlying 
PTSD set of symptoms."  Therefore, the examiner stated that 
"it is difficult if not impossible to determine if his PTSD 
symptoms have worsened."  

Additionally, the examiner did not assign a Global Assessment 
of Functioning (GAF) Score, in accordance with the provisions 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) (1994).  In view of this fact, in conjunction with the 
symptomatology attributed to alcoholism during the veteran's 
most recent VA examination, the Board concludes that a 
current VA PTSD examination is warranted.

The RO should also determine if there are any additional 
treatment records relating to evaluation and treatment for 
the veteran's service-connected PTSD.  All relevant treatment 
records should be secured.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).

Therefore, in order to ensure that VA has fulfilled its duty 
to assist the veteran pursuant to 38 U.S.C.A. § 5107(a) and 
38 C.F.R. § 3.103(a) (1998), the Board is of the opinion that 
further development with respect to the issue of entitlement 
to an increased disability evaluation for PTSD is warranted.  
Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for PTSD since January 1996.  
The RO should then secure copies of all 
identified records and associate them 
with the claims file.  38 C.F.R. § 3.159 
(1998).

2.  The veteran should be scheduled for a 
VA psychiatric examination in order to 
determine the nature and extent of the 
veteran's service-connected PTSD.  All 
indicated studies, including post-
traumatic stress disorder sub scales, 
should be performed.  It is essential 
that the claims file be provided to the 
examiner for review in connection with 
the examination.  The complete rationale 
for all opinions expressed must be 
provided.  In particular, the examiner 
should include the assignment of a Global 
Assessment of Functioning (GAF) Score, in 
accordance with the provisions of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, as well 
as an explanation of what the assigned 
score represents.  The examiner is 
further requested to identify all 
symptomatology related to the veteran's 
service-connected PTSD.  The examiner is 
further requested to differentiate, if 
possible, the degree of disability caused 
by the veteran's PTSD versus the social 
and industrial impairment caused by any 
non-service-connected disorder.  If an 
opinion cannot be provided, the examiner 
should explain why that is the case.  The 
examination report should be typed.

3.  The RO should then review the 
examination report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Veterans Appeals has determined that a 
remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

4.  Then, the RO should readjudicate the 
issue of the veteran's entitlement to an 
increased rating for post-traumatic 
stress disorder based on all the evidence 
of record.

5.  After completion of the requested 
actions, the veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded the applicable time period 
to respond before the record is returned 
to the Board for further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional medical information.  The Board does not 
intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  The veteran is 
free to submit any additional information he desires in 
connection with this appeal.  No action is required of the 
veteran until he is notified by the RO.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

